Jackson, C. J.
Under the act of 3878, the State fixes, through commissioners appointed therefor, just and reasonable rates.of freight, and *164the schedule of these rates is made sufficient evidence, in all the courts-of the State, of the justness and reasonableness of the freights exacted by the railroad companies, where charges of illegal freights are brought-against them and they are sued therefor. Bates within those so fixed are not unreasonable. Therefore, where a suit was brought against a railroad company on account of alleged over-charges beyond a reasonable rate, but the declaration did not allege either that no rates had been fixed for the defendant’s road or that the charges were beyond the rates so fixed, it was demurrable. Act3 1878-79, p. 125; Code, §719 (1), (c), (i) ; 77 111., 443.
Boynton & Hammond; Beck & Beck, for plaintiffs in error.
'John I. Hall, for defendant.
Judgment affirmed.